Citation Nr: 1124731	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left calf disability, claimed as secondary to service-connected residuals of a left foot stress fracture.  

2.  Entitlement to an initial compensable rating for a severed small peripheral nerve of the left foot in the L5 dermatome.  

3.  Entitlement to a compensable rating before April 29, 2010, and a rating higher than 10 percent from April 29, 2010, for residuals of a left foot stress fracture.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1999 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.

In November 2009, the Board remanded the case to the RO for additional development.  

Then, in a February 2011 rating decision, the RO granted service connection for a left ankle condition, which was previously on appeal, and granted a 10 percent rating for residuals of a left foot stress fracture, effective April 29, 2010.  The Veteran continued his appeal for a higher rating for the residuals of a left foot stress fracture.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2009, with the submission of a medical statement dated in October 2009, the Veteran raised the claims of service connection for disabilities of the neck, back, and pelvis, as secondary to the service-connected residuals of a left foot stress fracture, which are referred to the RO for appropriate action.  









FINDINGS OF FACT

1.  There is no competent medical evidence of a current left calf disability.

2.  Since the effective date of service connection, a severed small peripheral nerve of the left foot in the L5 dermatome is manifested by complaints of pain and numbness; clinical findings show that the disability is productive of mild incomplete paralysis.  

3.  Before April 29, 2010, the residuals of a left foot stress fracture are productive of mild impairment; the disability manifestations are not shown to present a moderate impairment of the left foot.  

4.  From April 29, 2010, the residuals of a left foot stress fracture are productive of moderate impairment; the disability manifestations are not shown to present a moderately severe impairment of the left foot.  


CONCLUSIONS OF LAW

1.  A left calf disability is not due to disease or injury that was incurred in or aggravated by service; and a left calf disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an initial compensable rating for a severed small peripheral nerve of the left foot in the L5 dermatome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8523 (2010).

3.  The criteria for a compensable rating before April 29, 2010, and a rating higher than 10 percent from April 29, 2010, for residuals of a left foot stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


On the claim for a compensable rating for a severed small peripheral nerve of the left foot, where, as here, service connection has been granted in a November 2008 rating decision and an initial disability rating or effective date has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial compensable rating for a severed small peripheral nerve of the left foot, following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for the claim of service connection for a left calf disability and the claim for a higher rating for residuals of a left foot stress fracture, the RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2008, June 2008, and February 2009.  The notice included the type of evidence needed to substantiate the claim of service connection for a left calf disability including on a secondary basis, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The notice also included the type of evidence needed to substantiate the claim for a higher rating for the residuals of a left foot stress fracture, namely, evidence to show that the disability was worse and the effect the disability had on employment.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the degree of disability assignable and the effective date of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

To the extent the February 2009 VCAA notice was provided after the initial adjudication, the timing was defective, but the timing defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the statement of the case in April 2009 and by the supplemental statements of the case in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a videoconference hearing before the undersigned in October 2009.  The RO has obtained the service treatment records and treatment records from VA, as well as private records identified by the Veteran such as those from a podiatrist, Dr. H.C.S.  The Veteran himself has submitted private medical records to include those from Dr. H.C.S., the podiatrist, and Dr. J.B., a chiropractor.  He has not identified any additionally available evidence for consideration in his appeal.




VA has conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2008 and April 2010, to evaluate the conditions at issue.  A VA medical opinion based on a review of the record was also obtained in November 2008.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).




Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In this case, the Veteran served on active duty from November 1999 to November 2003.  There is no contemporary entry in the service treatment records documenting any complaint, treatment, or diagnosis of a left calf injury or disability.  During service, the Veteran was seen by a private podiatrist in April and May 2003, who diagnosed bilateral shin splints but did not refer to a left calf disability.  

After service, private and VA records do not show complaints or treatment of a left calf disability.  For example, at the time of an October 2003 VA examination, the Veteran complained that he was not able to run without his left leg swelling up.  He did not have any left calf complaints per se.  There were no findings or diagnosis of a left calf disability.  At the time of an April 2008 VA examination to assess residuals of a left foot stress fracture, the Veteran described pain traveling from his foot to his knee, but he did not have any complaints specific to his left calf.  A private chiropractor in October 2009 indicated that the Veteran was receiving treatment for left hip/leg pain, among other pains, but he did not furnish a diagnosis of a left calf disability per se.  VA records show that the Veteran complained of left foot pain that traveled to his shin and knee, as well as swelling in the left lower extremity, but the records do not reflect any findings or diagnosis of a left calf disability.  






In April 2010 the Veteran underwent a VA examination in order to determine whether there was any left calf disability, and if so, whether it was caused by or made worse by one or a combination of the service-connected disabilities of the feet.  He described pain in his left ankle that radiated up to his calf.  Following physical examination, the examiner concluded that the left calf did not have a disability.  

A review of the foregoing records shows that there was no objective evidence of a diagnosed left calf disability at any time after service.    

As there is no competent medical evidence of record showing that the Veteran actually has a left calf disability, as claimed, service connection under any theory of entitlement cannot be granted in the absence of a present disability of a left calf disability.  That a condition or injury may have occurred or be shown in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present left calf disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In statements the Veteran claims that he has a disability of the left calf that is related to residuals of a left foot stress fracture in service.  Service connection has been established for multiple disabilities of the left lower extremity, including a severed small peripheral nerve of the left foot due to excision of a Morton's neuroma, a scar of the left foot over the third metatarsal, residuals of a left foot stress fracture, and bilateral pes planus.  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Although a lay person is competent to describe symptoms, a left calf disability is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The presence or diagnosis of a left calf disability cannot be made by a lay person based own personal observation as such a disability cannot be perceived through the use of the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a left calf disability.





For these reasons, the lay statements are not competent evidence on the question of the presence or diagnosis of a left calf disability in service, since service, or currently, and the lay statements are excluded, that is, not to be considered as evidence favorable to the claim.

To the extent lay statements may relate to a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence of a current left calf disability.  

To the extent the lay statements are offered as proof that the claimed disability is related to the service-connected residuals of a left foot stress fracture, a lay person is competent to offer an opinion on a simple medical condition.  However, a lay opinion is limited to inferences that are rationally based on a lay persons' perception and does not require specialized knowledge, education, training, or experience.  As an opinion on causation in this case requires competent evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

And no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion on causation.  Thus, the lay opinion is not competent evidence and is not to be considered as favorable evidence in support of the claim of service connection, including due to the service-connected left foot stress fracture.  As previously noted, without proof of a present left calf disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  

As there is no favorable competent evidence of a current disability of the left calf, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


II.  Higher Ratings

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

Severed Small Peripheral Nerve of the Left Foot in the L5 Dermatome

In a November 2008 rating decision, the RO granted service connection for severed small peripheral nerve of the left foot in the L5 dermatome, status post Morton's neuroma excision, effective in March 2008.  The RO assigned a noncompensable rating for the nerve injury under 38 C.F.R. § 4.124a, Diagnostic Code 8523.




In regard to an anterior tibial nerve (deep peroneal) injury, a mild incomplete paralysis warrants a noncompensable rating, a moderate incomplete paralysis warrants a 10 percent rating, and a severe incomplete paralysis warrants a 20 percent rating.  Further, complete paralysis, with dorsal flexion of the foot is lost, warrants a 30 percent rating.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8523.  

The VA examiner in April 2010 identified the Veteran's left foot peripheral nerve injury in the L5 dermatome as affecting the deep peroneal nerve, as distinct from any other peripheral nerve in the left foot.  There is no other medical evidence identifying the particular nerve involved.  Thus, the Board finds that Code 8523 is the most appropriate diagnostic criteria by which to evaluate the nerve injury.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the evidence must demonstrate that the Veteran's peripheral nerve injury in the left foot is productive of moderate incomplete paralysis in order to satisfy the next higher (compensable) rating.  In the Board's judgment, the evidence shows the disability more nearly approximates the criteria for a noncompensable rating, that is, it is productive of mild incomplete paralysis, as will be explained.  

The impairment from the Veteran's left foot nerve injury is wholly sensory in nature, which is evaluated at the mild (or moderate at most) degree under 38 C.F.R. § 4.124a.  At the time of the April 2010 VA examination, the Veteran described pain on the plantar surface of the left foot and numbness on the top of the foot.  He indicated partial relief from his symptoms with treatment that included rest and medication (tramadol).  On motor examination, his strength was 5/5, and there was no muscle atrophy present.  There were also no tremors, tics, or other abnormal movements.  The examiner stated that there was no motor function impairment.  

On sensory examination, however, there was decreased vibration, light touch, and position sense, as well as pain.  Reflexes (left ankle and left plantar) were normal.  The examiner indicated that the nerve disorder did not affect the function of any joint.  Although the examiner commented that the excision of the Morton's neuroma (in service) and residuals from that surgery were what caused the most impairment of the left foot, the examiner also indicated in a summary of the nerve injury that there was no nerve dysfunction.  

This assessment or characterization of the Veteran's nerve injury was reflective of previous evaluations shown in the record.  For example, in 2007 the Veteran was treated on an outpatient basis by VA for pain of the left foot.  He had a steroid injection into the stump neuroma in November 2007.  

At the time of an April 2008 fee-basis VA examination, the Veteran reported severe pains from his left foot, which could be elicited by physical activity and relieved by rest.  He could function with medication.  On examination of the left foot, there was no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  There were no signs of abnormal weight bearing or breakdown in the feet, or any unusual shoe wear pattern.  Gait was within normal limits.  Morton's metatarsalgia was not present.  There was decreased sensation in the left foot due to surgery to remove some nerves.  The examiner indicated that the Veteran had about 50 percent sensation.  In the diagnosis, there was a subjective history of pain and decreased sensation and an objective showing of decreased sensation on examination.  In a November 2008 addendum medical opinion, the examiner stated that the decreased sensation in the left foot around the site of the surgical incision was of the L5 dermatome and that the altered sensation did not affect the entire foot - just the part within approximately two inches of the surgical scar. 

In May 2009 a VA outpatient record indicates that the Veteran reported that he had tried tramadol and felt like it worked great, whereas Tylenol upset his stomach.  In June 2009 he was seen in the VA podiatry clinic for left mid-foot pain (5/10 currently, which could be as high as 9/10).  The pain increased with activity, and there was also numbness reported in the distal left foot.  


A neurological evaluation showed protective sensation was intact, a negative tarsal tunnel, and hyperaesthesia with sharp sensation of the left dorsal foot and left plantar foot distal to the ankle.  The assessment was a stump neuroma with global neurologic symptoms in the left foot.  The Veteran was sent for nerve conduction studies, and was seen in the neurology clinic in June 2009.  The final impression of the nerve conduction study and electromyogram was that the studies, which included testing of the left peroneal nerve, were normal.  That is, there was no electrodiagnostic evidence of left peripheral mononeuropathy, polyneuropathy, tarsal tunnel syndrome, or lower lumbar radiculopathy/plexopathy or myopathic process.  In February 2010 it was noted on a VA outpatient record that a neurological evaluation showed tenderness to palpation at the mid-foot, bilaterally.  The Veteran was to continue taking his pain medication (tramadol and Tylenol).  

The foregoing disability picture equates to a mild, rather than a moderate, degree of impairment under Code 8523.  As stated, with a nerve injury that has wholly sensory involvement because there is no motor impairment shown, a moderate degree of impairment is the maximum allowed under the rating criteria.  However, despite the continual complaints of pain and some complaints of numbness involving the left foot, a VA examiner found in 2008 that sensation was decreased by about half in just a part of the foot within two inches of the surgical incision.  Moreover, nerve conduction studies were shown to be normal in June 2009.  Given these particular findings, as well as no reflex abnormalities or motor dysfunction, a mild degree of nerve impairment is shown by the record, and thus a noncompensable rating is appropriate for the nerve injury under Code 8523.  

It is notable that the Veteran has other service-connected disabilities related to his left foot, namely, residuals of a stress fracture (which is currently 10 percent disabling, and is further discussed below), scar of the distal metatarsal region over the third metatarsal plantar area (currently 10 percent disabling), and bilateral pes planus (currently noncompensable).  These disabilities also involve consideration of pain in the left foot.  


The Board is mindful that the evaluation of the same disability or the same manifestations of the disability under different diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  In cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for him to have "separate and distinct manifestations," permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this case, the symptom of pain is a pervasive manifestation in each of the service-connected left foot disabilities, but the symptom of decreased sensation is recognized as a manifestation of the left deep peroneal nerve injury.  The symptom of pain will be considered in conjunction with the residuals of a left foot stress fracture, while the decreased sensation is for evaluation under Code 8523.  As noted, such symptoms are not more than mild in degree.  

No other diagnostic codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  Therefore, the Veteran has not met the criteria for a compensable rating for the severed small peripheral nerve of the left foot for the period considered in this appeal.  

As noted, the Board has given consideration to the propriety of "staged ratings" for the disabilities over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the Veteran's peripheral nerve injury of the left foot meets the criteria for a higher rating.

As the criteria for a higher (compensable) rating have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Residuals of a Left Foot Stress Fracture

In a December 2003 rating decision, the RO granted service connection for residuals of a left foot stress fracture, assigning the disability a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The evidence to support such an award consisted of service treatment records showing that the Veteran in April 2000 had a stress fracture of the left third metatarsal, following which he was treated for left foot plantar fasciitis and Morton's neuroma of the left foot, and a VA examination in October 2003 showing complaints of pain in the left foot with a negative physical examination of the foot.  X-rays of the left foot were normal at that time, and for the diagnosis the examiner indicated that the left foot stress fracture had resolved.  

In March 2008, the Veteran filed a claim for a higher rating for the residuals of a left foot stress fracture, asserting that he was worried about not being able to perform his job duties.  

In a November 2008 rating decision, the RO denied a compensable rating for the residuals of a left foot stress fracture, under 38 C.F.R. § 4.71a, Diagnostic Code 5284, asserting that there was no evidence of moderate symptoms associated with a foot injury.  The Veteran disagreed with the decision, noting daily chronic pain from his foot injury in service.  He asserted that he was no longer able to run and he was also limited in the distance he was able to walk.  In a statement received in June 2009, he indicated that his ability to earn a living was impacted by his left foot disability as he was unable to carry regular loads of weight for long periods of time before he started limping.  He requested that his foot be reexamined.  

The Veteran's left foot was reexamined and as a result of the findings on an April 2010 VA examination showing moderate symptoms, the RO granted a 10 percent rating for the residuals of a left foot stress fracture, under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective on April 29, 2010.  


Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent evaluation is provided for a moderate foot injury, a 20 percent evaluation is provided for a moderately severe foot injury, and a 30 percent evaluation is provided for a severe foot injury.  The words "moderate," "moderately severe," and "severe" are not defined in Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Thus, to satisfy the criteria for the next higher rating, for the period prior to April 29, 2010 the Veteran's residuals of a left foot stress fracture must be productive of a moderate foot injury, and for the period beginning April 29, 2010 the left foot stress fracture residuals must be productive of a moderately severe injury.  

In the Board's judgment, the left foot disability does not more nearly approximate the criteria for a higher rating before and after April 29, 2010.  In that regard, it must be noted that service connection is already in effect for other left foot disabilities, as follows:  scar of the left foot distal metatarsal region over the third metatarsal plantar area associated with severed small peripheral nerve in L5 dermatome (noncompensable from March 2008 and 10 percent disabling from April 2010); bilateral pes planus (noncompensable from November 2003); ankle disability associated with residuals of left foot stress fracture (noncompensable from March 2008); and severed small peripheral nerve in L5 dermatome (noncompensable from March 2008).  In evaluating the residuals of a left foot stress fracture, care must be taken to avoid violating the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  






For the period prior to April 29, 2010, VA outpatient records show that the Veteran was seen in the podiatry clinic in November 2007 with complaints of pain to the left mid-foot with ambulation.  His orthotics did not seem to help.  There was pain on palpation of the second and third webspaces and the fourth metatarsal shaft.  The assessment included possible stress fracture of the left fourth metatarsal.  He received a steroid injection into a stump neuroma at the second webspace.  

The Veteran underwent a VA examination in April 2008, at which time he complained of constant pain in the left foot, characterized as crushing, burning, aching, sharp, and cramping.  Pain could be elicited by physical activity and was relieved by rest.  He could function with medication.  He described symptoms of limping, swelling, and sharp pain (side, front, and bottom of foot).  At rest, he indicated that he had pain, stiffness, swelling and fatigue.  While standing or walking, he had pain, weakness, stiffness, swelling and fatigue.  On physical examination of the feet, there were no signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  There was no requirement for assistive devices for ambulation.  Regarding the left foot, there was no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the left great toe.  Gait was within normal limits.  Morton's metatarsalgia was not present.  There was no limitation with standing or walking, although the Veteran required arch supports.  There were findings of limitation of motion of the left ankle joint due to pain, and there was decreased sensation in the left foot due to a surgery to remove some of the nerves.  X-rays (non-weight bearing) of the left foot were within normal limits.  For the diagnosis, the examiner noted that the Veteran was status post left foot stress fracture, with a subjective history of pain and decreased sensation and an objective showing of decreased sensation on examination.  






VA outpatient records show treatment for continued pain in the left foot.  In May 2009, the Veteran was seen for pain management in relation to his left foot.  He was currently working full-time in a job that required him to be on his feet all day.  His orthotics did not seem to help.  He had tried ibuprofen with no relief but tramadol reportedly worked great.  The Veteran was diagnosed with left foot pain and referred to a podiatry consultation.  A podiatrist in June 2009 noted complaints of left foot pain, which made it difficult for the Veteran to work (in facility maintenance).  A steroid injection received back in November 2007 evidently alleviated the pain for about one week.  There was pain on palpation of the second and third webspaces of the left foot.  The Veteran's diagnoses related to stump neuromas with neurologic symptoms, and he was referred to neurology for nerve conduction studies (which were later shown to be normal).  When the Veteran returned to the podiatry clinic in December 2009, there was 5/5 strength to all compartments.  The diagnosis was idiopathic myoneuropathy, and he was referred to the rheumatology and neurology clinics to further address his symptoms.  

In February 2010, the Veteran was seen in the rheumatology clinic with a chief complaint of foot pain, left greater than right, that worsened with activity.  He had difficulty walking more than a mile and the pain was "crushing" and located mostly in the mid-foot on top.  On a foot examination, abnormal findings consisted of tenderness to palpation at the mid-foot, bilaterally.  In the assessment there was no evidence of inflammatory arthritis.  The Veteran was referred back to podiatry for new orthotics as the last ones were not helpful.  X-rays of the left foot were also ordered, and they showed mild pes cavus alignment of the hindfoot but no evidence of acute fracture or dislocation, and the metatarsals were intact.  

In the Board's judgment, such a disability picture does not equate to a moderate condition for a 10 percent rating under Diagnostic Code 5284.  Separate and apart from the manifestations of the multiple other left foot disabilities consisting of a scar over the third metatarsal plantar area, pes planus, and a peripheral nerve injury, the residuals of a left foot stress fracture more nearly approximate the criteria for mild impairment of the left foot.  


Although pain in the mid-foot region was a chief complaint, he reported pain in both feet, with the left worse than the right, and he is already service-connected for a bilateral pes planus condition.  X-rays did not show any fracture and were otherwise normal including the metatarsals, except for a finding of a mild pes cavus alignment of the hindfoot, which was not shown to be related to any previous trauma such as a stress fracture.  Rather, the pain in the left foot was related to stump neuromas and neurologic symptoms, which are already service-connected.  In short, what evidence there is of left foot manifestations that are not clearly part of another service-connected disability is limited and insufficient to characterize the stress fracture residuals as presenting a moderate impairment of the left foot.  

For the period beginning April 29, 2010, the evidence consists of a VA examination report.  At the examination, the Veteran reported that he frequently wore a boot and limited the amount of walking and the chores that he performed.  He complained of pain on the plantar surface of the left foot and of swelling with activity.  Other symptoms included stiffness, fatigability, weakness, and lack of endurance.  He was currently treating his left foot symptoms with fair response through medication (tramadol), rest, elevation, and application of heat and cold.  The examination report reflected that the left foot complaints were the same not only for residuals of stress fracture but also for an ankle condition and pes planus.  In other words, there appear to be overlapping symptoms.  

On physical examination, there was evidence of painful motion (during motion of the ankle, which is a separate service-connected disability) and tenderness (plantar foot, especially over a scar, which is a separate service-connected disability).  There was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was no muscle atrophy of the foot.  There was no occupational effect as the Veteran was not employed.  The reason given for unemployment was that the Veteran was unable to find a job in construction, which was his preferred area, and he was having difficulty finding a desk job.  There were effects of the problem noted on certain daily activities.  For example, the disability presented moderate impairment on performing chores, in recreation, when traveling, and when driving.  


The disability prevented exercise and sports but had a mild effect on shopping and no effect on feeding, bathing, dressing, toileting, and grooming.  

On the basis of the VA report of examination, there is no factual basis for assigning a rating higher than 10 percent for the residuals of a left foot stress fracture.  The medical evidence shows that the Veteran's residuals are productive of moderate impairment of the left foot.  For his disability to meet the criteria for a 20 percent rating each under Diagnostic Code 5284, it needs to equate to a moderately severe foot injury.  The VA examiner specifically addressed whether the impairment of the left foot fracture residuals, as separate and distinct from other service-connected left foot disability, resulted in moderate, moderately severe, or severe functional loss.  The examiner stated that the residuals of the stress fractures presented a moderate impairment of the left foot.  There is no other medical evidence dated from April 2010 that characterizes the level of impairment from the service-connected disability.  

For the period before and after April 29, 2010, no other diagnostic codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  There is no current X-ray evidence of stress fractures for consideration of rating criteria involving fracture or arthritis.  In sum, the Veteran has not met the criteria for a compensable rating before April 29, 2010 or for a rating higher than 10 percent from April 29, 2010 for the residuals of the left foot stress fracture.  In that regard, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the criteria for higher ratings have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).




Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran had worked full-time in facility maintenance and that by the time of the April 2010 VA examination he was unemployed for less than a year.  The reason given on that examination was that he was unable to find a construction job that he would normally like to do and was having trouble finding a desk job.  In other words, there was no direct correlation between the Veteran's left foot disabilities and his loss of, or difficulty in securing, a job.  Medical records do indicate that when he was working, he had difficulty being on his feet all day as required by his job.  However, the Veteran has not furnished any evidence of the impact of his left foot disability on his employment and job performance, such as lost time from work due solely to left foot symptoms.  It is also noted that for the period covered in this appeal there is no evidence of any hospitalization for the service-connected left foot disabilities considered in this appeal, which might reflect marked interference with employment.  In sum, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as he is rated for up to and including moderate impairment due to stress fracture residuals and for mild incomplete paralysis of the deep peroneal nerve.  

In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability with regard to the peripheral nerve injury of the left foot and the residuals of a left foot stress fracture are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a left calf disability, claimed as secondary to service-connected residuals of a left foot stress fracture, is denied.  

An initial compensable rating for a severed small peripheral nerve of the left foot in the L5 dermatome is denied.  

A compensable rating before April 29, 2010, and a rating higher than 10 percent from April 29, 2010, for residuals of a left foot stress fracture, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


